Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (the “Agreement”), dated as of September 21, 2020, by
and between AILERON THERAPEUTICS, INC., a Delaware corporation (the “Company”),
and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”). Capitalized terms used herein and not otherwise defined herein are
defined in Section 1 hereof.

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Fifteen Million Dollars ($15,000,000) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”). The shares of Common Stock to
be purchased hereunder (including, without limitation, the Initial Purchase
Shares (as defined in Section 2(a) hereof)) are referred to herein as the
“Purchase Shares.”

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

1. CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made pursuant to Section 2(c) hereof or any Additional Accelerated Purchase
pursuant to Section 2(d) hereof, the Business Day immediately following the
applicable Regular Purchase Date with respect to the corresponding Regular
Purchase made pursuant to Section 2(b) hereof.

(b) “Accelerated Purchase Period” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, such period of time on the Accelerated
Purchase Date beginning at the official open of trading on the Principal Market,
and ending at the earliest of (i) the official close of trading on the Principal
Market on such Accelerated Purchase Date, (ii) such time that the total number
(or volume) of shares of Common Stock traded on the Principal Market has
exceeded the quotient of (A) the Accelerated Purchase Share Amount, divided by
(B) 0.3, and (iii) such time on the Accelerated Purchase Date that the Sale
Price has fallen below any minimum price threshold set forth in the applicable
Purchase Notice by the Company.

(c) “Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof or an Additional Accelerated
Purchase made pursuant to Section 2(d) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in a Purchase Notice,
which number of Purchase Shares shall not exceed the lesser of (i) 300% of the
applicable Regular Purchase Share Limit for the corresponding Regular Purchase
and (ii) 30% of the total volume of shares of Common Stock traded on the
Principal Market during the Accelerated Purchase Period or the Additional
Accelerated Purchase Period, as applicable.

(d) “Additional Accelerated Purchase Period” means, with respect to an
Additional Accelerated Purchase pursuant to Section 2(d) hereof, such period of
time on the Accelerated Purchase Date beginning at the latest of (i) the end of
the Accelerated Purchase Period for the corresponding Accelerated Purchase made
pursuant to Section 2(c) hereof on such Accelerated Purchase Date, (ii) the end
of the Additional Accelerated Purchase Period for the most recently completed
prior Additional Accelerated Purchase pursuant to Section 2(d) hereof on such
Accelerated Purchase Date, as applicable, and (iii) the

 

1



--------------------------------------------------------------------------------

time at which all Purchase Shares for all prior Purchases, including, those
effected on the applicable Accelerated Purchase Date have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement, and
ending at the earliest of (i) the official close of trading on the Principal
Market on the Accelerated Purchase Date, (ii) such time that the total number
(or volume) of shares of Common Stock traded on the Principal Market has
exceeded the quotient of (A) the Accelerated Purchase Share Amount, and (B) 0.3,
and (iii) such time that the Sale Price has fallen below any minimum price
threshold set forth in the applicable Purchase Notice by the Company.

(e) “Available Amount” means, initially, Fifteen Million Dollars ($15,000,000)
in the aggregate, which amount shall be reduced by the Purchase Amount each time
the Investor purchases shares of Common Stock pursuant to Section 2 hereof.

(f) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(g) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(h) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

(i) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; or (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession.

(j) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

(k) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

2



--------------------------------------------------------------------------------

(m) “Floor Price” means $0.30, which shall be adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
and, effective upon the consummation of any of the foregoing, the Floor Price
shall mean the lower of (i) the adjusted price and (ii) $0.30.

(n) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company other than any material
adverse effect that resulted exclusively from (A) any change in the United
States or foreign economies or securities or financial markets in general that
does not have a disproportionate effect on the Company, (B) any change that
generally affects the industry in which the Company operates that does not have
a disproportionate effect on the Company, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company, or (F) any change resulting
from compliance with terms of this Agreement or the consummation of the
transactions contemplated by this Agreement, or (iii) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.

(o) “Maturity Date” means the first day of the month immediately following the
Thirty-Six (36) month anniversary of the Commencement Date.

(p) “New Registration Statement” has the meaning set forth in the Registration
Rights Agreement.

(q) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(r) “Principal Market” means The NASDAQ Capital Market; provided, however, that
in the event the Company’s Common Stock is ever listed or traded on The NASDAQ
Global Market, The NASDAQ Global Select Market, the New York Stock Exchange,
NYSE American, the NYSE Arca, the OTC Bulletin Board, or the OTCQB or the OTCQX
operated by the OTC Markets Group, Inc. (or any nationally recognized successor
to any of the foregoing), then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded.

(s) “Prospectus” means the prospectus included in the Registration Statement, as
supplemented by any prospectus supplement, including the documents and
information incorporated by reference therein.

(t) “Purchase” means the Initial Purchase, or any Regular Purchase, Accelerated
Purchase or Additional Accelerated Purchase made hereunder, as applicable.

(u) “Purchase Amount” means, with respect to the Initial Purchase, or any
Regular Purchase, Accelerated Purchase or Additional Accelerated Purchase made
hereunder, as applicable, the portion of the Available Amount to be purchased by
the Investor pursuant to Section 2 hereof.

(v) “Purchase Notice” means a notice delivered to the Investor pursuant to
Section 2 with respect to any Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase, respectively.

 

3



--------------------------------------------------------------------------------

(w) “Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.

(x) “Registration Statement” has the meaning set forth in the Registration
Rights Agreement.

(y) “Regular Purchase Date” means, with respect to a Regular Purchase made
pursuant to Section 2(b) hereof, the Business Day on which the Investor
receives, after 4:00 p.m., Eastern time on such Business Day, a valid Purchase
Notice for such Regular Purchase in accordance with this Agreement; provided
that any Business Day that is twenty (20) days or less before the filing of any
post-effective amendment to the Registration Statement or New Registration
Statement, and until the effective date of any such post-effective amendment to
the Registration Statement or New Registration Statement shall not be a Regular
Purchase Date.

(z) “Regular Purchase Share Limit” means One Hundred Fifty Thousand (150,000)
Purchase Shares; provided, however, that (i) if the Closing Sale Price of the
Common Stock is not below $1.00 on the applicable Regular Purchase Date, the
Regular Purchase Share Limit may be increased to up to Two Hundred Thousand
(200,000) Purchase Shares for such Regular Purchase Date and (ii) if the Closing
Sale Price of the Common Stock is not below $1.50 on the applicable Regular
Purchase Date, the Regular Purchase Share Limit may be increased to up to Two
Hundred Fifty Thousand (250,000) Purchase Shares for such Regular Purchase Date,
in each case such number of Purchase Shares and price per share to be adjusted
following any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock, split or other similar transaction effected with respect to the
Common Stock; provided, that if following such an adjustment, the Regular
Purchase Share Limit as adjusted would preclude the Company from delivering to
the Investor a Purchase Notice hereunder for a Purchase Amount equal to or
greater than One Hundred Thousand Dollars ($100,000), the Regular Purchase Share
Limit shall equal the maximum number of Purchase Shares which would enable the
Company to deliver to the Investor a Purchase Notice for a Purchase Amount equal
to, or as closely approximating, but without exceeding, One Hundred Thousand
Dollars ($100,000); provided, further, that the Investor’s committed obligation
under any single Regular Purchase shall not exceed One Million Dollars
($1,000,000).

(aa) “Sale Price” means any sale price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(bb) “SEC” means the U.S. Securities and Exchange Commission.

(cc) “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.

(dd) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(ee) “Subsidiary” means any Person the Company wholly owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

(ff) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

4



--------------------------------------------------------------------------------

(gg) “Transfer Agent” means Computershare Trust Company, N.A., or such other
Person who is then serving as the transfer agent for the Company in respect of
the Common Stock.

(hh) “VWAP” means in respect of an applicable Accelerated Purchase Date, the
volume weighted average price of the Common Stock on the Principal Market, as
reported on the Principal Market or by another reputable source such as
Bloomberg, L.P.

2. PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in the Company’s
sole and absolute discretion, and the Investor has the obligation to purchase
from the Company, Purchase Shares as follows:

(a) Initial Purchase of Common Stock. On the date hereof the Investor shall
purchase 367,647 Purchase Shares at a purchase price of $1.36 per share (such
purchase the “Initial Purchase” and such Purchase Shares, the “Initial Purchase
Shares”).

(b) Commencement of Regular Purchases of Common Stock. Upon the satisfaction of
the conditions set forth in Sections 7 and 8 hereof (the “Commencement” and the
date of satisfaction of such conditions the “Commencement Date”) and thereafter,
the Company shall have the right, but not the obligation, to direct the
Investor, by its delivery to the Investor of a Purchase Notice from time to time
on any Regular Purchase Date on which the Closing Sale Price is not below the
Floor Price, to purchase up to the Regular Purchase Share Limit (each such
purchase, a “Regular Purchase”) at the lower of: (i) the lowest Sale Price of
the Common Stock on the applicable Regular Purchase Date and (ii) the arithmetic
average of the three (3) lowest Closing Sale Prices for the Common Stock during
the ten (10) consecutive Business Days ending on the Business Day immediately
preceding such Regular Purchase Date (the “Purchase Price”). The Company may
deliver a Regular Purchase Notice to the Investor as often as every Business Day
subject to the second sentence of Section 2(h).

(c) Accelerated Purchases. On any Regular Purchase Date, provided that the
Company properly submitted a Purchase Notice for a Regular Purchase for a number
of Purchase Shares not less than the Regular Purchase Share Limit then in effect
on such Regular Purchase Date and subject to the terms and conditions of this
Agreement, the Company shall also have the right, but not the obligation, to
direct the Investor, by its delivery to the Investor of a Purchase Notice from
time to time in accordance with this Agreement, to purchase the applicable
Accelerated Purchase Share Amount (each such purchase, an “Accelerated
Purchase”) at ninety-seven percent (97%) of the lower of (i) the Closing Sale
Price of the Common Stock on such applicable Accelerated Purchase Date and
(ii) the VWAP for the Accelerated Purchase Period (the “Accelerated Purchase
Price”). Within one (1) Business Day after completion of each Accelerated
Purchase Date for an Accelerated Purchase, the Investor will provide to the
Company a written confirmation of such Accelerated Purchase setting forth the
applicable Accelerated Purchase Share Amount and Accelerated Purchase Price for
such Accelerated Purchase.

(d) Additional Accelerated Purchases. On any Accelerated Purchase Date, provided
that the Company properly submitted a Purchase Notice for an Accelerated
Purchase and subject to the terms and conditions of this Agreement, the Company
shall also have the right, but not the obligation, to direct the Investor, by
its delivery to the Investor of a Purchase Notice from time to time in
accordance with this Agreement, to purchase the applicable Accelerated Purchase
Share Amount (each such purchase, an “Additional Accelerated Purchase”) at the
Accelerated Purchase Price. The Company may deliver Purchase Notices to the
Investor for multiple Additional Accelerated Purchases on an Accelerated
Purchase Date subject to the second sentence of Section 2(h).

 

5



--------------------------------------------------------------------------------

(e) Payment for Purchase Shares. For the Initial Purchase and each Regular
Purchase, the Investor shall pay to the Company an amount equal to the Purchase
Amount with respect to such Initial Purchase or Regular Purchase, as applicable,
as full payment for such Purchase Shares via wire transfer of immediately
available funds on the same Business Day that the Investor receives such
Purchase Shares, if such Purchase Shares are received by the Investor before
1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. Within one
(1) Business Day after completion of each Accelerated Purchase Date for an
Accelerated Purchase or Additional Accelerated Purchase, respectively, the
Investor will provide to the Company a written confirmation of such Accelerated
Purchase setting forth the applicable Accelerated Purchase Share Amount and
Accelerated Purchase Price for such purchase. For each Accelerated Purchase and
each Additional Accelerated Purchase, the Investor shall pay to the Company an
amount equal to the Purchase Amount with respect to such purchase as full
payment for such Purchase Shares via wire transfer of immediately available
funds no later than the second Business Day following the date that the Investor
receives the Purchase Shares for such Purchase. If the Company or the Transfer
Agent shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares with respect to any Purchase within two
(2) Business Days following the receipt by the Company of the Purchase Price or
Accelerated Purchase Price, as applicable, for any Purchase therefor in
compliance with this Section 2(e), and if on or after such Business Day the
Investor purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Investor of Purchase Shares in
anticipation of receiving Purchase Shares from the Company with respect to such
Purchase, then the Company shall, within two (2) Business Days after the
Investor’s request, either (i) pay cash to the Investor in an amount equal to
the Investor’s total purchase price (including customary brokerage commissions,
if any) for the shares of Common Stock so purchased (the “Cover Price”), at
which point the Company’s obligation to deliver such Purchase Shares as DWAC
Shares shall terminate, or (ii) promptly honor its obligation to deliver to the
Investor such Purchase Shares as DWAC Shares and pay cash to the Investor in an
amount equal to the excess (if any) of the Cover Price over the total Purchase
Amount paid by the Investor pursuant to this Agreement for all of the Purchase
Shares to be purchased by the Investor in connection with such purchases. All
payments made under this Agreement shall be made in lawful money of the United
States of America or wire transfer of immediately available funds to such
account as the Company may from time to time designate by written notice in
accordance with the provisions of this Agreement. Whenever any amount expressed
to be due by the terms of this Agreement is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day.

(f) Compliance with Rules of the Principal Market. Notwithstanding anything in
this Agreement to the contrary, and in addition to the limitations set forth in
Section 2(g), the Company shall not issue more than 7,853,619 shares (including
the Commitment Shares) of Common Stock (the “Exchange Cap”) under this
Agreement, which equals 19.99% of the Company’s outstanding shares of Common
Stock as of the date hereof, unless stockholder approval is obtained to issue in
excess of the Exchange Cap; provided, however, that the foregoing limitation
shall not apply if at any time the Exchange Cap is reached and at all times
thereafter the average price paid for all shares of Common Stock issued under
this Agreement is equal to or greater than $1.3376 (the “Minimum Price”), which
is a price equal to the lower of (i) the Nasdaq Official Closing Price
immediately preceding the execution of this Agreement or (ii) the arithmetic
average of the Nasdaq Official Closing Prices for the Common Stock for the five
(5) consecutive Business Days immediately preceding the execution of this
Agreement, as calculated in accordance with the rules of the Principal Market
(in such circumstance, for purposes of the Principal Market, the transaction
contemplated hereby would not be “below market” and the Exchange Cap would not
apply). Notwithstanding the foregoing, the Company shall not be required or
permitted to issue, and the Investor shall not be required to purchase, any
shares of Common Stock under this Agreement if such issuance would violate the
rules or regulations of the Principal Market. The Company may, in its sole
discretion, determine whether to obtain stockholder approval to issue more than
19.99% of its outstanding shares of Common Stock hereunder if such issuance
would require stockholder approval under the rules or regulations of the
Principal Market. The Exchange Cap shall be reduced, on a share-for-share basis,
by the number of shares of Common Stock issued or issuable that may be
aggregated with the transactions contemplated by this Agreement under applicable
rules of the Principal Market.

 

6



--------------------------------------------------------------------------------

(g) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than twenty-four (24) hours)
confirm orally or in writing to the Investor the amount of Common Stock then
outstanding. Upon the written or oral request of the Company, the Investor shall
promptly (but not later than twenty-four (24) hours) confirm orally or in
writing whether the total number of shares beneficially held by it and its
affiliates exceeds 9.0% of the total outstanding amount of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

(h) Excess Share Limitations. If the Company delivers any Purchase Notice for a
Purchase Amount in excess of the limitations contained in this Section 2, such
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Purchase Notice exceeds the number
of Purchase Shares which the Company is permitted to include in such Purchase
Notice in accordance herewith, and the Investor shall have no obligation to
purchase such excess Purchase Shares in respect of such Purchase Notice;
provided, however, that the Investor shall remain obligated to purchase the
number of Purchase Shares which the Company is permitted to include in such
Purchase Notice. If the Company delivers a Purchase Notice, and all Purchase
Shares subject to all prior Purchases have not theretofore been received by the
Investor as DWAC Shares in accordance with this Agreement, such Purchase Notice
shall not be deemed to have been delivered and the Investor shall not be
required to purchase any Purchase Shares until all Purchase Shares for such
prior Purchases have been received by the Investor as DWAC Shares. If any
issuance of Purchase Shares would result in the issuance of a fraction of a
share of Common Stock, the Company shall round down such fraction of a share of
Common Stock to the nearest whole share and no fractional shares will be issued.

(i) Adjustments for Shares and Prices. Except as specifically stated otherwise,
all share-related and dollar-related limitations contained in this Section 2,
shall be adjusted to take into account any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock, split or other similar
transaction effected with respect to the Common Stock.

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a) Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

7



--------------------------------------------------------------------------------

(b) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

(c) Reliance on Exemptions. The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

(d) Investment Purpose. The Investor is acquiring the Securities as principal
for its own account for investment only and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other Persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws). The Investor is acquiring the
Securities hereunder in the ordinary course of its business.

(e) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and other matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities and is not relying on
any accounting, legal, tax or other advice from the Company or its officers,
employees, representatives or advisors. The Investor acknowledges and agrees
that the Company neither makes nor has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 4 hereof.

(f) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(g) Transfer or Sale. The Investor understands that (i) the Securities may not
be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

8



--------------------------------------------------------------------------------

(h) Validity; Enforcement. This Agreement and the other Transaction Documents
have been duly and validly authorized, executed and delivered on behalf of the
Investor and each is a valid and binding agreement of the Investor enforceable
against the Investor in accordance with its terms, subject as to enforceability
to general principles of equity and to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

(i) Residency. The Investor’s principal place of business is in the State of
Illinois.

(j) No Short Selling. The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

(a) Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is not in
violation or default of any of the provisions of its certificate of
incorporation or bylaws except as would not be expected to result in a Material
Adverse Effect. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not reasonably be expected to result in a Material
Adverse Effect, and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification. The Company has no Subsidiaries.

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in
Section 5(e)) and the reservation for issuance and the issuance of the Purchase
Shares issuable under this Agreement, have been duly authorized by the Company’s
Board of Directors or a validly authorized committee thereof (collectively, the
“Board of Directors”) and no further consent or authorization is required by the
Company, its Board of Directors or any committee thereof, or its stockholders
(except as set forth in Section 2(f) hereof), (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
Board of Directors of the Company has adopted all applicable resolutions (the
“Signing Resolutions”) to authorize this Agreement and the transactions
contemplated hereby. The Signing Resolutions are valid, in full force and effect
and have not been modified or supplemented in any respect. The Company has
delivered to the Investor a true and correct copy of the Signing Resolutions
adopted by the Board of Directors. Except as set forth in this Agreement, no
other approvals or consents of the Company’s Board of Directors and/or

 

9



--------------------------------------------------------------------------------

stockholders is necessary under applicable laws and the Company’s Certificate of
Incorporation in effect on the date hereof (the “Certificate of Incorporation”)
and/or the Company’s Bylaws in effect on the date hereof (the “Bylaws”) to
authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth in the SEC Documents (as defined below) or in Schedule 4(c)
hereof. Except as disclosed in the SEC Documents, (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company, (ii) there are
no outstanding debt securities, (iii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company, (iv) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of their securities under the Securities
Act (except the Registration Rights Agreement), (v) there are no outstanding
securities or instruments of the Company which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Certificate of Incorporation and Bylaws, and summaries of
the material terms of all securities convertible into or exercisable for Common
Stock, if any, which are not otherwise disclosed in the Registration Statement,
any SEC Document or filed as an exhibit thereto.

(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Securities shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. 10,000,000 shares of Common Stock (subject to adjustment
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction) have been duly authorized and have been or will be
reserved for issuance upon purchase under this Agreement as Purchase Shares and
Commitment Shares.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Securities) will not (i) result in a violation
of the Certificate of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the Bylaws or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or result in a violation of any law, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations and the
rules and regulations of the Principal Market applicable to the Company) or by
which any property or asset of the Company is bound or affected, except in the
case of conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations under clause (ii), which would not reasonably be
expected to result in a Material Adverse Effect. The Company is not in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company, except for possible
conflicts, defaults, terminations or amendments

 

10



--------------------------------------------------------------------------------

that would not reasonably be expected to have a Material Adverse Effect. The
business of the Company is not being conducted, and shall not be conducted, in
violation of any law, ordinance, regulation of any governmental entity, except
for possible violations, the sanctions for which either individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
Except as specifically contemplated by this Agreement and as required under the
Securities Act or applicable state securities laws and the rules and regulations
of the Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. Except
as set forth elsewhere in this Agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date. Except as disclosed in the SEC Documents, since one year
prior to the date hereof, the Company has not received nor delivered any notices
or correspondence from or to the Principal Market, other than notices with
respect to listing of additional shares of Common Stock and other routine
correspondence. Except as disclosed in the SEC Documents, since one year prior
to the date hereof, the Principal Market has not commenced any delisting
proceedings against the Company.

(f) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the twelve months preceding the
date hereof (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. The SEC Documents, taken
together, do not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements(i) have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and (ii) fairly present in all material respects the financial position of
the Company as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Except as
publicly available through the SEC’s Electronic Data Gathering, Analysis, and
Retrieval system (EDGAR), or in connection with a confidential treatment request
submitted to the SEC, the Company has received no notices or correspondence from
the SEC for the one year preceding the date hereof other than SEC comment
letters relating to the Company’s filings under the Exchange Act and the
Securities Act. There are no “open” SEC comments. To the Company’s knowledge,
the SEC has not commenced any enforcement proceedings against the Company.

(g) Absence of Certain Changes. Except as disclosed in the SEC Documents, since
December 31, 2019, there has been no change that would constitute a Material
Adverse Effect. The Company has not taken any steps, and does not currently
expect to take any steps, to seek protection pursuant to any Bankruptcy Law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy or insolvency proceedings. The Company
is financially solvent and is generally able to pay its debts as they become
due.

 

11



--------------------------------------------------------------------------------

(h) Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the
Company, the Common or any of the Company’s officers or directors in their
capacities as such, which would reasonably be expected to have a Material
Adverse Effect.

(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(j) No General Solicitation; No Aggregated Offering. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities. Neither the Company, nor or any of its affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the offer and sale of any of
the Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to be
aggregated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.

(k) Intellectual Property Rights. Except as disclosed in the SEC Documents, the
Company owns or possesses adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct its
business as now conducted, except as such failure to own, possess or acquire
such rights would not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect. None of the Company’s material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
government authorizations, trade secrets or other intellectual property rights
have expired or terminated, or, by the terms and conditions thereof, could
expire or terminate within two years from the date of this Agreement, except as
would not reasonably be expected to have a Material Adverse Effect. The Company
is not, and to the knowledge of the Company, no other party is in material
breach of any license agreement related to the intellectual property rights of
the Company. The Company does not have any knowledge of any infringement by the
Company of any material trademark, trade name rights, patents, patent rights,
copyrights, inventions, licenses, service names, service marks, service mark
registrations, trade secret or other similar rights of others, or of any such
development of similar or identical trade secrets or technical information by
others, and there is no claim, action or proceeding brought against, or to the
Company’s knowledge, being threatened against, the Company regarding trademark,
trade name, patents, patent rights, invention, copyright, license, service
names, service marks, service mark registrations, trade secret or other
infringement, which would reasonably be expected to have a Material Adverse
Effect.

 

12



--------------------------------------------------------------------------------

(l) Environmental Laws. The Company (i) is in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
has received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct its business and (iii) is in compliance
with all terms and conditions of any such permit, license or approval, except
where, in each of the three foregoing clauses, the failure to so comply would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(m) Title. Except as disclosed in the SEC Documents, the Company does not own
any real property. The Company has good and marketable title in all personal
property owned by it that is material to the business of the Company, free and
clear of all liens, encumbrances and defects (“Liens”) and, except for Liens as
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company, Liens for the payment of federal, state or other taxes, the payment of
which is neither delinquent nor subject to penalties and Liens that would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Any real property and facilities held under lease by
the Company are held by it under valid, subsisting and enforceable leases with
which the Company is in compliance with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company or would not reasonably be expected, individually in or
the aggregate, to result in a Material Adverse Effect .

(n) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as management
of the Company believes to be prudent and customary in the business in which the
Company is engaged. The Company has not been refused any insurance coverage
sought or applied for and the Company does not have any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.

(o) Regulatory Permits. The Company possesses all material certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as currently
conducted, except where the failure to possess such certificates,
authorizations, or permits would not reasonably be expected to have a Material
Adverse Effect, and the Company has not received any notice of proceedings
relating to the revocation or modification of any such material certificate,
authorization or permit except such notices that would not reasonably be
expected to have a Material Adverse Effect.

(p) Tax Status. The Company has made or filed all federal, state and foreign
income and all other material tax returns, reports and declarations required by
any jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and except as
would not reasonably be expected to have a Material Adverse Effect. To the
Company’s knowledge, there are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction.

 

13



--------------------------------------------------------------------------------

(q) Transactions With Affiliates. Except as disclosed in the SEC Documents, to
the Company’s knowledge, none of the Company’s stockholders covered by Item
403(a) of Regulation S-K, officers or directors or any family member or
affiliate of any of the foregoing, has either directly or indirectly an interest
in, or is a party to, any transaction that is required to be disclosed as a
related party transaction pursuant to Item 404 of Regulation S-K promulgated
under the Securities Act.

(r) Application of Takeover Protections. The Company and its Board of Directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, taken as a whole, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that the Investor
neither makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3 hereof.

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

(u) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

(v) Sarbanes-Oxley. The Company is in compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

(w) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Investor shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section 4(w)
that may be due in connection with the transactions contemplated by the
Transaction Documents. The Company shall pay, and hold the Investor harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out of pocket expenses) arising in connection with any such
claim.

 

 

14



--------------------------------------------------------------------------------

(x) Investment Company. The Company is not, and immediately after giving effect
to the sale of the Purchase Shares in accordance with this Agreement and the
application of the proceeds as described in the Registration Statement under the
caption “Use of Proceeds,” will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(y) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Company has not been since
December 31, 2018, and currently is not, an Ineligible Issuer (as defined in
Rule 405 of the Exchange Act).

(z) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(aa) No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(bb) Regulatory. During the 12-month period immediately preceding the date
hereof, except as described in the SEC Documents, the Company: (A) was and at
all times has been in material compliance with all applicable U.S. and foreign
statutes, rules, or regulations applicable to Company (“Applicable Laws”),
except as would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; (B) has not received any material written
notice of adverse finding, warning letter, untitled letter or other
correspondence or notice from the U.S. Food and Drug Administration or any other
federal, state, or foreign governmental authority having authority over the
Company (“Governmental Authority”) alleging or asserting material noncompliance
with any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possesses all material
Authorizations and such material Authorizations are valid and in full force and
effect and, to the Company’s knowledge, are not in violation of any term of any
such material Authorizations; (D) has not received written notice of any claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from any Governmental Authority or third party alleging that any
product, operation or activity is in violation of any Applicable Laws or
Authorizations and have no knowledge that any such Governmental Authority or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding; (E) has not received written notice that any
Governmental Authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any Authorizations and the Company has no knowledge
that any such Governmental Authority is considering such action; and (F) has
filed, obtained, maintained or submitted all material reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or material Authorizations and
that all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct in all
material respects on the date filed (or were corrected or supplemented by a
subsequent submission). During the 12-month period immediately preceding the
date hereof, to the Company’s knowledge, the studies, tests and preclinical
studies and clinical trials conducted by or on behalf

 

15



--------------------------------------------------------------------------------

of the Company were and, if still pending, are, in all material respects, being
conducted in accordance with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and all Applicable Laws,
including, without limitation, the United States Federal Food, Drug, and
Cosmetic Act or any other federal, state, local or foreign governmental or
quasi-governmental body exercising comparable authority; the descriptions of the
results of such studies, tests and trials contained in the SEC Documents are
accurate and complete in all material respects and fairly present the data
derived from such studies, tests and trials in all material respects; and the
descriptions in the SEC Documents of the results of such clinical trials are
consistent in all material respects with such results and to the Company’s
knowledge there are no other studies or other clinical trials whose results are
materially inconsistent with or otherwise materially call into question the
results described or referred to in the SEC Documents. The Company uses
commercially reasonable efforts to review, from time to time, the progress and
results of the studies, tests and preclinical studies and clinical trials that
are described in the SEC Documents and, based upon (i) the information provided
to the Company by the third parties conducting such studies, tests, preclinical
studies and clinical trials and the Company’s review of such information, and
(ii) the Company’s actual knowledge, the Company reasonably believes that the
descriptions of the results of such studies, tests, preclinical studies and
clinical trials are accurate and complete in all material respects.

(cc) Benefit Plans; Labor Matters. Each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements. Each stock option granted
under any equity incentive plan of the Company (each, a “Stock Plan”) was
granted with a per share exercise price no less than the market price per common
share on the grant date of such option in accordance with the rules of the
Principal Market, and no such grant involved any “back-dating,” “forward-dating”
or similar practice with respect to the effective date of such grant; each such
option (i) was granted in compliance in all material respects with Applicable
Laws and with the applicable Stock Plan(s), (ii) was duly approved by the Board
of Directors or a duly authorized committee thereof, and (iii) has been properly
accounted for in the Company’s financial statements and disclosed, to the extent
required, in the Company’s filings or submissions with the SEC, and the
Principal Market. No labor problem or dispute with the employees of the Company
exists or is threatened or imminent, and the Company is not aware of any
existing or imminent labor disturbance by the employees of any of its principal
suppliers or contractors, that would have a Material Adverse Effect.

(dd) Shell Company Status. The Company is not, and has not been in the past
twenty-four (24) months been, an issuer identified in Rule 144(i)(1) under the
Securities Act and has filed with the SEC current “Form 10 information” (as
defined in Rule 144(i)(3) under the Securities Act) at least twelve (12) months
prior to the date of this Agreement reflecting its status as an entity that is
no longer an issuer identified in Rule 144(i)(1) under the Securities Act.

(ee) No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering contemplated hereby, any beneficial owner
of 20% or more of the Company’s outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the Securities Act) connected with the Company in any capacity at the
time of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) under the Securities Act. As of the
Commencement Date, the Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.

 

16



--------------------------------------------------------------------------------

5.

COVENANTS.

(a) Filing of Current Report and Registration Statement. The Company agrees that
it shall, within the time required under the Exchange Act, file with the SEC a
report on Form 8-K relating to the transactions contemplated by, and describing
the material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company shall also file with the SEC within ten (10) days of the
date hereof, a new registration statement (the “Registration Statement”)
covering the resale of the Purchase Shares in accordance with the terms of the
Registration Rights Agreement. The Company shall permit the Investor to review
and comment upon the final pre-filing draft version of the Registration
Statement at least two (2) Business Days prior to the filing of each with the
SEC, and the Company shall not file the Registration Statement with the SEC in a
form to which the Investor reasonably objects. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Registration Statement within one (1) Business Day from the date the
Investor receives it from the Company.

(b) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall use commercially reasonable
efforts to maintain, so long as any shares of Common Stock shall be so listed,
such listing of all such Securities from time to time issuable hereunder. The
Company shall use commercially reasonable efforts to maintain the listing of the
Common Stock on the Principal Market and shall comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. The Company shall not take any action that
would reasonably be expected to result in the delisting or suspension of the
Common Stock on the Principal Market. The Company shall promptly, and in no
event later than the following Business Day, provide to the Investor copies of
any notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on the Principal Market; provided,
however, that the Company shall not be required to provide the Investor copies
of any such notice that the Company reasonably believes constitutes material
non-public information and the Company would not be required to publicly
disclose such notice in any report or statement filed with the SEC under the
Exchange Act (including on Form 8-K) or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5(c). The Company shall take all action necessary to ensure that
its Common Stock can be transferred electronically as DWAC Shares.

(d) Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

(e) Issuance of Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause to be issued to the
Investor a total of 220,588 shares of Common Stock (the “Commitment Shares”) and
shall deliver to the Transfer Agent the Irrevocable Transfer Agent Instructions
with respect to the issuance of such Commitment Shares. For the avoidance of
doubt, all of the Commitment Shares shall be fully earned as of the date of this
Agreement, whether or not the Commencement shall occur or any Purchase Shares
are purchased by the Investor under this Agreement and irrespective of any
subsequent termination of this Agreement.

 

17



--------------------------------------------------------------------------------

(f) Due Diligence; Non-Public Information. During the term of this Agreement,
the Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate, and upon reasonable advance notice to the Company,
to perform reasonable due diligence on the Company during normal business hours.
The Company and its officers and employees shall provide information and
reasonably cooperate with the Investor in connection with any reasonable request
by the Investor related to the Investor’s due diligence of the Company. Each
party hereto agrees not to disclose any Confidential Information of the other
party to any third party and shall not use the Confidential Information for any
purpose other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The receiving party may disclose
Confidential Information to the extent such information is required to be
disclosed by law, regulation or order of a court of competent jurisdiction or
regulatory authority, provided that the receiving party shall promptly notify
the disclosing party when such requirement to disclose arises, and shall
cooperate with the disclosing party so as to enable the disclosing party to:
(i) seek an appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar order, if such
an order is obtained, and, if no such order is obtained, the receiving party
shall disclose only the minimum amount of such Confidential Information required
to be disclosed in order to comply with the applicable law, regulation or order.
In addition, any such Confidential Information disclosed pursuant to this
Section 5(f) shall continue to be deemed Confidential Information.
Notwithstanding anything in this Agreement to the contrary, the Company and the
Investor agree that neither the Company nor any other Person acting on its
behalf shall provide the Investor or its agents or counsel with any information
that constitutes material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf (as determined in the reasonable good faith
judgment of the Investor), in addition to any other remedy provided herein or in
the other Transaction Documents, if the Investor is holding any Securities at
the time of the disclosure of such material non-public information, the Investor
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company; provided the Investor
shall have first provided notice to the Company that it believes, based on the
advice of external counsel, it has received information that constitutes
material, non-public information, the Company shall have at least twenty-four
(24) hours to either publicly disclose such material, non-public information or
to demonstrate to the Investor that such information does not constitute
material, non-public information prior to any such disclosure by the Investor.
The Investor shall not have any liability to the Company, or any of its
directors, officers, employees, stockholders or agents, for any such disclosure.
The Company understands and confirms that the Investor shall be relying on the
foregoing covenants in effecting transactions in securities of the Company.

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase, Accelerated Purchase and Additional
Accelerated Purchase or shall use such other method, reasonably satisfactory to
the Investor and the Company.

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

 

18



--------------------------------------------------------------------------------

(i) No Aggregation. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would cause this offering
of the Securities by the Company to the Investor to be aggregated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

(j) Use of Proceeds. The Company will use the net proceeds from the offering for
any corporate purpose at the sole discretion of the Company.

(k) Other Transactions. During the term of this Agreement, the Company shall not
enter into, announce or recommend to its stockholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents, including, without
limitation, the obligation of the Company to deliver the Purchase Shares and the
Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.

(l) No Integration. From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would require registration
of the offer and sale of any of the Securities under the Securities Act.

(m) Limitation on Similar Financings. From and after the date of this Agreement
until the earlier of (i) the Maturity Date and (ii) the twelve (12) months after
the date of termination of this Agreement as provided in Section 11, the Company
shall be prohibited from entering into any “equity line” or substantially
similar transaction whereby an investor is irrevocably bound pursuant an
agreement with the Company to purchase securities over a period of time from the
Company at a price based on the market price of the Common Stock at the time of
such purchase; provided, however, that this Section 5(m) shall not be deemed to
prohibit the issuance and sale of Common Stock (i) pursuant to an “at-the-market
offering” by the Company exclusively through a registered broker-dealer acting
as agent of the Company pursuant to a written agreement between the Company and
such registered broker-dealer, including, without limitation, that certain
Capital on Demand™ Sales Agreement, dated as of July 1, 2019, between the
Company and JonesTrading Institutional Services LLC or (ii) in a “bought deal”
or other similar offering conducted at a fixed price to the Company under a
shelf registration statement. The Investor shall be entitled to seek injunctive
relief against the Company to preclude any issuance prohibited by this
Section 5(m), which remedy shall be in addition to any right to collect damages,
without the necessity of showing economic loss and without any bond or other
security being required.

(n) Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, disclosure that is part of
any press release, SEC filing or any other public disclosure by or on behalf of
the Company that identifies the Investor, describes its purchases hereunder or
summarizes any aspect of the Transaction Documents or the transactions
contemplated thereby, not less than twenty-four (24) hours prior to the
issuance, filing or public disclosure thereof; provided that (i) the Company
shall not be required to provide to the Investor any press release, SEC filing
or any other public disclosure that solely discloses the number of shares sold
to Lincoln Park and the amounts paid by Lincoln Park for such shares and
(ii) the Company shall not be required to provide to the Investor any
disclosures that are materially similar to those previously reviewed by the
Investor. The Investor must be provided with a substantially final version of
any such disclosure that relates to the Investor, at least twenty-four
(24) hours prior to any release, filing or use by the Company thereof.

 

19



--------------------------------------------------------------------------------

6.

TRANSFER AGENT INSTRUCTIONS.

(a) On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent to issue the Initial Purchase Shares and the
Commitment Shares in accordance with the terms of this Agreement (the
“Irrevocable Transfer Agent Instructions”). The certificate(s) or book-entry
statement(s) representing the Initial Purchase Shares and the Commitment Shares,
except as set forth below, shall bear the following restrictive legend (the
“Restrictive Legend”) and no other legend whatsoever.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

(b) On the earlier of (i) the date the Registration Statement is declared
effective by the SEC and (ii) such time that the Investor shall request,
provided all conditions of Rule 144 under the Securities Act are met, the
Company shall, no later than two (2) Business Days following the delivery by the
Investor to the Company or the Transfer Agent of one or more legended
certificates or book-entry statements representing the Initial Purchase Shares
and the Commitment Shares (which certificates or book-entry statements the
Investor shall promptly deliver on or prior to the first to occur of the events
described in clauses (i) and (ii) of this sentence), as directed by the
Investor, issue and deliver (or cause to be issued and delivered) to the
Investor, as requested by the Investor, either: (A) a certificate or book-entry
statement representing such Initial Purchase Shares and Commitment Shares that
is free from all restrictive and other legends or (B) a number of shares of
Common Stock equal to the number of Initial Purchase Shares and Commitment
Shares represented by the certificate(s) or book-entry statement(s) so delivered
by the Investor as DWAC Shares. The Company shall take all actions reasonably
necessary to carry out the intent and accomplish the purposes of the immediately
preceding sentence, including, without limitation, delivering all such legal
opinions, consents, certificates, resolutions and instructions to the Transfer
Agent, and any successor transfer agent of the Company, as may be reasonably
requested from time to time by the Investor or necessary or desirable to carry
out the intent and accomplish the purposes of the immediately preceding
sentence. On the Commencement Date, the Company shall issue to the Transfer
Agent, and any subsequent transfer agent, (i) irrevocable instructions in the
form substantially similar to those used by the Investor in substantially
similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Securities in accordance with the terms of this Agreement and
the Registration Rights Agreement. All Purchase Shares to be issued from and
after the Commencement Date to the Investor pursuant to this Agreement shall be
issued only as DWAC Shares. The Company represents and warrants to the Investor
that, while this Agreement is effective, no instruction other than the
Commencement Irrevocable Transfer Agent Instructions and the Notice of
Effectiveness of Registration Statement referred to in this Section 6(b) will be
given by the Company to the Transfer Agent with respect to the Commitment
Shares, or any of the Purchase Shares covered by the Registration Statement from
and after Commencement, and the

 

20



--------------------------------------------------------------------------------

Commitment Shares and the Purchase Shares covered by the Registration Statement
shall otherwise be freely transferable on the books and records of the Company.
The Company agrees that if the Company fails to fully comply with the provisions
of this Section 6(b) within five (5) Business Days of the Investor providing the
deliveries referred to above, the Company shall, at the Investor’s written
instruction, purchase such shares of Common Stock containing the Restrictive
Legend from the Investor at the greater of the (i) purchase price paid for such
shares of Common Stock and (ii) the Closing Sale Price of the Common Stock on
the date of the Investor’s written instruction.

 

7.

CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares) on the Commencement Date is subject to
the satisfaction or, where legally permissible, the waiver of each of the
following conditions:

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

(b) The Registration Statement covering the resale of all of the Initial
Purchase Shares and such other Purchase Shares as required pursuant to the
Registration Rights Agreement shall have been declared effective under the
Securities Act by the SEC and no stop order with respect to the Registration
Statement shall be pending or, to the Company’s knowledge, threatened by the
SEC;

(c) The Common Stock shall be listed on the Principal Market, and all Securities
to be issued by the Company to the Investor under the Transaction Documents
shall have been approved for listing on the Principal Market in accordance with
the applicable rules and regulations of the Principal Market, subject only to
official notice of issuance; and

(d) The representations and warranties of the Investor shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date hereof and as of the Commencement
Date as though made at that time.

 

8.

CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares (other than the Initial
Purchase Shares and the Commitment Shares) under this Agreement is subject to
the satisfaction or, where legally permissible, the waiver of each of the
following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

(b) The Investor shall have received the opinion letter of the Company’s legal
counsel dated as of the Commencement Date substantially in the form agreed to
prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;

 

21



--------------------------------------------------------------------------------

(c) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct in all
material respects without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such date) and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Commencement Date. The Investor shall have received a
certificate, executed by the Chief Executive Officer or the Chief Financial
Officer of the Company, dated as of the Commencement Date, to the foregoing
effect in the form attached hereto as Exhibit A;

(d) The Board of Directors of the Company shall have adopted the Signing
Resolutions, which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;

(e) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock solely for the purpose of effecting
purchases of Purchase Shares hereunder, 10,000,000 shares of Common Stock
(excluding the Commitment Shares and the Initial Purchase Shares);

(f) The Commencement Irrevocable Transfer Agent Instructions and the Notice of
Effectiveness of Registration Statement each shall have been delivered to and
acknowledged in writing by the Company and the Company’s Transfer Agent (or any
successor transfer agent);

(g) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation and a certificate evidencing the incorporation and
good standing of the Company in the State of Delaware, each issued by the
Secretary of State of the State of Delaware, as well as a certificate evidencing
the authorization to do business in Massachusetts and in each state where the
Company is required to be authorized to do business, as of a date within ten
(10) Business Days of the Commencement Date;

(h) The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit B;

(i) The Registration Statement covering the resale of the Purchase Shares shall
have been declared effective under the Securities Act by the SEC and no stop
order with respect to the Registration Statement shall be pending or, to the
Company’s knowledge, threatened by the SEC. The Company shall have prepared and
filed with the SEC, not later than two (2) Business Days after the effective
date of the Registration Statement, a final prospectus (the preliminary form of
which shall be included in the Registration Statement) and shall have delivered
to the Investor a true and complete copy thereof. When filed, such prospectus
shall be current and available for the resale by the Investor of all of the
Securities covered thereby. The Current Report shall have been filed with the
SEC, as required pursuant to Section 5(a). All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or prior to the Commencement Date
pursuant to the reporting requirements of the Exchange Act shall have been filed
with the SEC within the applicable time periods prescribed for such filings
under the Exchange Act;

(j) No Event of Default (as defined below) has occurred, and no event which,
after notice and/or lapse of time, would reasonably be expected to become an
Event of Default has occurred;

 

22



--------------------------------------------------------------------------------

(k) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

(l) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and

(m) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

9.

INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, officers, directors, members, managers, employees and direct or
indirect investors and any of the foregoing Person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of or relating to:
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby other than, in the case of clause (c),
with respect to Indemnified Liabilities which directly and primarily result from
the fraud, gross negligence or willful misconduct of an Indemnitee. The
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Payment of under this indemnification shall be
made within thirty (30) days from the date the Indemnitee makes written request
for it. A certificate containing reasonable detail as

 

23



--------------------------------------------------------------------------------

to the amount of such indemnification submitted to the Company by the Indemnitee
shall be conclusive evidence, absent manifest error, of the amount due from the
Company to the Indemnitee; provided that the Indemnitee shall undertake to repay
any amounts paid to it hereunder if it is ultimately determined, by a final and
non-appealable order of a court of competent jurisdiction, that the Indemnitee
is not entitled to be indemnified against such Indemnified Liabilities by the
Company pursuant to this Agreement If any action shall be brought against any
Indemnitee in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnitee shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnitee. Any Indemnitee shall have
the right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee, except to the extent that (i) the employment thereof
has been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnitee, in which case the Company
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel.

 

10.

EVENTS OF DEFAULT.

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an “Event of Default” has occurred and is continuing, or
if any event that, after notice and/or lapse of time, would reasonably be
expected to become an Event of Default, has occurred and is continuing, the
Company shall not deliver to the Investor any Purchase Notice, and the Investor
shall not purchase any shares of Common Stock under this Agreement. An “Event of
Default” shall be deemed to have occurred at any time as any of the following
events occurs:

(a) the effectiveness of the Registration Statement registering the Securities
lapses for any reason (including, without limitation, the issuance of a stop
order or similar order), the Registration Statement or any Prospectus is
unavailable for the sale by the Company to the Investor (or the resale by the
Investor) of any or all of the Securities to be issued to the Investor under the
Transaction Documents, and any such lapse or unavailability continues for a
period of ten (10) consecutive Business Days or for more than an aggregate of
thirty (30) Business Days in any 365-day period, but excluding a lapse or
unavailability where (i) the Company terminates the Registration Statement after
the Investor has confirmed in writing that all of the Securities covered thereby
have been resold or (ii) the Company supersedes the Registration Statement with
a New Registration Statement, including (without limitation) when the
Registration Statement is effectively replaced with a New Registration Statement
covering Securities (provided in the case of this clause (ii) that all of the
Securities covered by the superseded (or terminated) registration statement that
have not theretofore been sold to the Investor are included in the superseding
(or new) registration statement);

(b) the suspension of the Common Stock from trading on the Principal Market for
a period of one (1) Business Day, provided that the Company may not direct the
Investor to purchase any shares of Common Stock during any such suspension;

(c) the delisting of the Common Stock from The NASDAQ Capital Market; provided,
however, that the Common Stock is not immediately thereafter trading on The
NASDAQ Global Market, The NASDAQ Global Select Market, the New York Stock
Exchange, the NYSE Arca, the NYSE American, the OTC Bulletin Board, or the OTCQB
or the OTCQX operated by the OTC Markets Group, Inc. (or any nationally
recognized successor to any of the foregoing);

 

24



--------------------------------------------------------------------------------

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor by the second Business Day after the applicable Regular Purchase
Date or Accelerated Purchase Date (as applicable) on which the Investor is
entitled to receive such Purchase Shares;

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

(g) if the Company is at any time insolvent, or, pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case,
(iii) consents to the appointment of a receiver, trustee, assignee, liquidator
or similar official under any Bankruptcy Law (a “Custodian”) of it or for all or
substantially all of its property, or (iv) makes a general assignment for the
benefit of its creditors or is generally unable to pay its debts as the same
become due;

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company;

(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

(j) if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent the Exchange Cap is applicable pursuant to Section 2(f) hereof) and
the Company’s stockholders have not approved the transactions contemplated by
this Agreement in accordance with the applicable rules and regulations of the
Principal Market.

 

11.

TERMINATION

This Agreement may be terminated only as follows:

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

(b) In the event that the Commencement shall not have occurred on or before
December 31, 2020, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(d) or Section 8(c), as applicable, could not then be satisfied.

 

25



--------------------------------------------------------------------------------

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below). The Company Termination Notice shall
be effective one (1) Business Day after it has been received by the Investor.

(d) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

(e) If, for any reason or for no reason, the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties of the Company and the Investor contained in Sections 3 and 4 hereof,
the indemnification provisions set forth in Section 9 hereof and the agreements
and covenants set forth in Sections 5, 6, 10, 11 and 12 shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall (i) affect the Company’s or the Investor’s rights or obligations
under (A) this Agreement with respect to any pending Initial Purchase, Regular
Purchases, Accelerated Purchases, and Additional Accelerated Purchases and the
Company and the Investor shall complete their respective obligations with
respect to any pending Initial Purchase, Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases under this Agreement and (B) the
Registration Rights Agreement, which shall survive any such termination in
accordance with its terms, or (ii) be deemed to release the Company or the
Investor from any liability for intentional misrepresentation or willful breach
of any of the Transaction Documents.

 

12.

MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of and
venue in the U.S. District Court for the Southern District of New York or, if
that court does not have subject matter jurisdiction, in any state court located
in the City and County of New York, for the adjudication of any dispute
hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

26



--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement. The Transaction Documents supersede all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter thereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that it has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents. The Investor acknowledges and agrees that it
has not relied on, in any manner whatsoever, any representations or statements,
written or oral, other than as expressly set forth in the Transaction Documents.

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally;
(ii) upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:

If to the Company:

Aileron Therapeutics, Inc.

490 Arsenal Way, Suite 210

Watertown, MA 02472

Telephone: 617-995-0900

E-mail:                 rwanstall@aileronrx.com

Attention:            Rick Wanstall

 

27



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice or service of process):

Wilmer Cutler Pickering Hale and Dorr, LLP

60 State Street

Boston, MA 02109

Telephone:          617.526.6000

Facsimile:           617.526.5000

E-mail:                 stuart.falber@wilmerhale.com

Attention:            Stuart M. Falber

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:           (312) 822-9300

Facsimile:           (312) 822-9301

E-mail:                 jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:             Josh Scheinfeld/Jonathan Cope

With a copy to (which shall not constitute notice or service of process):

K&L Gates, LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, Florida 33131

Telephone:          (305) 539-3306

Facsimile:           (305) 358-7095

E-mail:                 clayton.parker@klgates.com

Attention:            Clayton E. Parker, Esq.

If to the Transfer Agent:

Computershare Trust Company, N.A.

Meidinger Tower

462 South 4th Street

Louisville, KY 40202

Phone:                (502) 301-6105

Facsimile:           (866) 519-2854

E-mail:                 Patricia.Peachey@computershare.com

Attention:            Patricia Peachey

or at such other address, email and/or facsimile number and/or to the attention
of such other Person as the recipient party has specified by written notice
given to each other party three (3) Business Days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile, email or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

 

28



--------------------------------------------------------------------------------

(h) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

(i) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(j) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(k) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The parties acknowledge that
a breach by any party of its obligations hereunder will cause irreparable harm
to the non-breaching party and that the remedy at law for any such breach may be
inadequate. The parties therefore agree that, in the event of any such breach or
threatened breach, the non-breaching party shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

(l) Enforcement Costs. If: (i) this Agreement is placed by the Investor or the
Company in the hands of an attorney for enforcement or is enforced by the
Investor or the Company through any legal proceeding; (ii) an attorney is
retained to represent the Investor in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors’ rights and involving a
claim under this Agreement; or (iii) an attorney is retained to represent the
Investor or the Company in any other proceedings whatsoever in connection with
this Agreement, then the party against which redress is sought under this
Section 12(l) shall pay, all reasonable costs and expenses including attorneys’
fees incurred in connection therewith to the party incurring such costs and
expenses, as incurred, in addition to all other amounts due hereunder.

(m) Waiver; Failure or Indulgence Not Waiver. No provision of this Agreement may
be amended or waived by the parties following the date that is one (1) Business
Day immediately preceding the filing of the Registration Statement with the SEC,
or in the event that the Company files a New Registration Statement, following
the date that is one (1) Business Day immediately preceding the filing of a New
Registration Statement with the SEC. Subject to the immediately preceding
sentence, (i) no provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto and (ii) no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

** Signature Page Follows **

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

THE COMPANY: AILERON THERAPEUTICS, INC. By:  

/s/ Richard J. Wanstall

Name: Richard J. Wanstall Title: Chief Financial Officer INVESTOR: LINCOLN PARK
CAPITAL FUND, LLC BY: LINCOLN PARK CAPITAL, LLC BY: ALEX NOAH INVESTORS, INC.
By:  

/s/ Jonathan Cope

Name: Jonathan Cope Title: President

 

30